Citation Nr: 0708295	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-39 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected anxiety disorder (claimed as post-
traumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from July 1943 to March 
1946.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from August 2005 and September 2005 
rating decisions of the RO.  

In the August 2005 rating decision, the RO granted a 40 
percent rating for the service-connected bilateral hearing 
loss, effective February 26, 2004.  In August 2005, the 
veteran filed a notice of disagreement (NOD) with the 
assigned rating.  The RO issued a statement of the case (SOC) 
in November 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2005.

In the September 2005 rating decision, the RO granted the 
veteran service connection for anxiety disorder claimed as 
PTSD, and assigned an initial, 10 percent disability rating, 
effective April 30, 2002.  In November 2005, the veteran 
filed a notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in January 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2006.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
undersigned granted the veteran's  motion to advance this 
appeal on the Board's docket, under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
anxiety disorder, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

The Board's decision dismissing the claim for higher rating 
for hearing loss is set forth below.  The claim for a higher 
initial rating for anxiety disorder is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
January 2006 statement, the veteran raised claims for service 
connection for bilateral tinnitus, dizziness and exposure to 
residual radiation from the Nagasaki A-Bomb blast.  In a 
February 2006 statement, he raised a claim for entitlement to 
additional dependency allowance for  his spouse.  In a May 
2006 statement, he raised the claims for entitlement to 
service connection for a back condition and a bilateral leg 
condition, to include both hips and both knees.  As the RO 
has not adjudicated these matters, they are not properly 
before the Board, and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

In June 2006, prior to the promulgation of a decision in the 
appeal, the appellant withdrew from appeal the claim for a 
rating in excess of 40 percent for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
claim for a rating in excess of 40 percent for bilateral 
hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  During the 
hearing before the undersigned Veterans Law Judge in June 
2006, the veteran indicated that he wished to withdraw from 
appeal the claim for a rating in excess of 40 percent for 
bilateral hearing loss; no allegations of errors of fact or 
law remain for appellate consideration as to that matter.  
Accordingly, the Board does not have jurisdiction to review 
the claim and it must be dismissed.


ORDER

The appeal as to the claim for a rating in excess of 40 
percent for bilateral hearing loss is dismissed.


REMAND

The claims file reveals that further RO action on the claim 
for an initial rating in excess of 10 percent for service-
connected anxiety disorder is warranted.  

The most recent VA psychiatric examination was performed in 
September 2005, during which the examiner indicated that the 
veteran's had a mild level of overall generalized anxiety.  
It was noted that he was retired and not planning to return 
to work.  

During the hearing in June 2006, the veteran asserted the his 
service-connected anxiety disorder has worsened and warrants 
a higher rating.  He testified that his symptoms associated 
with his service-connected psychiatric disorder include 
irritability, outbursts of anger, impairment of sleep and 
anxiety attacks.  He testified that he continued to receive 
private psychotherapy two days per week.  A July 2005 
statement from the private psychotherapist indicated that the 
veteran had significant impairment as a result of his anxiety 
disorder.

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability under consideration.  See  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous").  
During the June 2006 hearing, the veteran indicated his 
willingness to report to a VA examination, if needed.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in a denial of the claim (as consideration of the 
original claim will be based on evidence already of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
New York VA Medical Center (VAMC) dated from May 1997 to July 
2005, including psychiatric outpatient treatment records 
dated from February to April 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent psychiatric records 
since April 2005, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2004) as regards requests for records 
from Federal facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).   The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-specifically as regards disability ratings and 
effective dates-as appropriate.  The RO should request that 
the veteran provide specific authorization to enable it to 
obtain any outstanding records from the veteran's private 
psychotherapist.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim for a higher rating, the RO should 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the New 
York VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's service-connected anxiety 
disorder from April 2005 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should request that the 
veteran furnish specific authorization to 
enable it to any outstanding treatment 
records of Marlene Cohn, CSW, the 
veteran's private psychotherapist.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, (to include 
psychological testing, if warranted), 
should be accomplished (with all findings 
made available by the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's psychiatric disability, and an 
explanation of what the score means.  

If more than one psychiatric disorder is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected anxiety 
disorder from those attributable to any 
other diagnosed disorder.  However, if it 
is not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10 percent for 
anxiety disorder in light of all 
pertinent evidence and legal authority.  
The RO specifically consider whether 
staged rating of the disability, pursuant 
to Fenderson (cited to above), is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


